1     HEATHER E. WILLIAMS, #122664
      Federal Defender
2     LINDA C. ALLISON, # 179741
      Assistant Federal Defender
3     801 I Street, 3rd Floor
      Sacramento, CA 95814
4     Tel: 916-498-5700/Fax: 916-498-5710
      Linda_allison@fd.org
5
      Attorney for Defendant
6     CRISPIN GALIANA GONZALEZ-MORAS
7
                                 IN THE UNITED STATES DISTRICT COURT
8
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
9
10   UNITED STATES OF AMERICA,                    ) Case No: 2:19-CR-0093 MCE
                                                  )
11                  Plaintiff,                    )
                                                  ) STIPULATION AND ORDER
12   vs.                                          ) TO CONTINUE STATUS CONFERENCE
                                                  )
13   CRISPIN GALIANA GONZALEZ-                    )
     MORAS,                                       )
14                                                )
                    Defendant.                    )
15                                                )
16
             IT IS HEREBY STIPULATED between the parties through their respective counsel,
17
      Assistant United States Attorney MIRA CHERNICK and Assistant Federal Defender LINDA C.
18
      ALLISON, attorney for CRISPIN GALIANA GONZALEZ-MORAS, that the status conference
19
      hearing set for July 25, 2019 be continued to August 15, 2019 at 10:00 a.m.
20
             The reason for this continuance is that the Counsel and the government are in plea
21
      negotiations and defense counsel needs additional time to review the proposed agreement with her
22
      client and to continue with an investigation.
23
             The parties further stipulate and agree to exclude time from the date of this stipulation
24
      ///
25
26    ///

27    ///

28    ///
1           July 25, 2019 to August 15, 2019 under the Speedy Trial Act (18 U.S.C. § 3161
2    (h)(7)(B)(iv))(Local Code T4).
3    Dated: July 24, 2019                          Respectfully submitted,
4
                                                   HEATHER E. WILLIAMS
5                                                  Federal Defender
6                                                  /s/ Linda C. Allison
                                                   LINDA C. ALLISON
7                                                  Assistant Federal Defender
                                                   Attorney for Defendant
8                                                  CRISPIN GALIANA GONZALEZ-MORAS
9
     Dated: July 24, 2019                          McGREGOR W. SCOTT
10                                                 United States Attorney
11
                                                   /s/ Linda C. Allison for
12                                                 MIRA CHERNICK
                                                   Assistant United States Attorney
13
14
15                                                ORDER
16          IT IS HEREBY ORDERED that the status conference hearing set for July 25, 2019 at
17   10:00 a.m. be continued to August 15, 2019 at 10:00 a.m.
18          For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161, et seq.,
19   within which trial must commence, the time period from the date of this order though August
20   15, 2019, inclusive, is deemed excludable pursuant to 18 U.S.C. § 3161(h)(1)(D), (h)(7)(A),
21   (B)(iv) and Local Code T4 because it results from a continuance granted by the Court at both
22   parties’ request on the basis of the Court’s finding that the ends of justice served by taking such
23   action outweigh the best interest of the public and the defendant in a speedy trial.
24          IT IS SO ORDERED.
25   Dated: July 24, 2019
26
27
28
